Case 2: 14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 1 of 9 PagelD: 507

Ste US S. Paul Keily yo
| | CASE.ND. BAF Cy “O0BZT- SECC) -

TAS
Te How. Stanley. 2 Cheyer u.S.dT.
7 Prova. Stu. A. Becke 2 deeudeat
| - Eiest | of pit T Wace bo Apslogize. Loo this. Deive
—_ Written Out & NOT. Typed. LT Have Weath Couditic.
that dort Allow me a4 the present time te Leave
ithe house AND. Wave Someone type it TL An
60 years old With Malt pe. (nen ith. Problems
Back, Kuees, S houldevs, Heart, Slee >heprivadkions
_ VAdtulac Aroblems ino Leas “All Of, Which keep
We Crow, Bertirg. A. Pedulae. Nob. 1 can.

 

 

 

 

 

 

 

loacely Lanwe tio” And Make it Huough & day.
Ek bevce Ato Trucome caht At the. momeuyt.
Aw its getline Lucreasiugly Wacl to Oovtow

 

 

 

- LWMOWEY AS. TL Alezgapy. Our 1.Q milo +o _
ol erieuds Ad Faw Ay. ASD. With Lucome _

- Ques vdleliarg,. Tm one. foot out +he cleor Lioun
hy

 

 

 Iberag Womeless. Dur Ew laeccasep +o _
or “have. Mo. SAVINGS What Soever 20.
JLees Yiks Aothiwg £ Cucceuty Mave
1 2282 1 the boANK Ne Credit oc. Coed: 4
| Caeds AWD No. Othes Way to. get money 4u0
. Se Top... OF. dé Lm. Cacsag Cor BR. One er a
a d Aun mM Special. heeds 16 ye ye. O1A, AWats
it Phe. IZEROW 1 & Sf AY id the house ‘Tm. ocapyeg
for Nelp with. Hee baby t.My 16 year olds. Scha

 

 

  

 

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 2 of 9 PagelD: 508

canes My. Bic iggest. Regre} Was Tras: 0G = + Deing ous;ve
Abt tl. oe Kelly. Ovoup Zz. traste thew ALD |
AWAD Used - by FLEA ALD WAS Le: f
Of the Gvoup. © was fhe owl Que that
— Zaded- Up. Urtth. MOF OQ Becanse.. they were
Selling me theve Stock Wheuo Tans oss
a Weve per he Le Comg ferm because T thought -
they Were. ZL made A Mestake but move
The. sacol far st. Li ever make that
7 Mover Haat TM! fred
. Door health Avvd. _@ tai Wate Quough -
Mower to. le we 04, WMitGdar _ Doron (A J.
ot Eye. based On. YW RP tsb Twcome thes
wh Detliar (Ag theres ‘Aooidet ZL Could Come Close
to payin wg the S Aus, wall od TM SEC WIAA _

 

  

 

   
  

 

 

 

 

 

plas. my “1. Gmacll pm. Dehts. LD Would ave _
Me Make (Vac. pre TAK to Boes. 4 ase
wo ft. owt. Ihave. ae Meas 06 Skills. 40. clo tha
—.f0e Lf EL psid Them So per year it wee
— tale, S00 Plas ears Jo pry LAND Od the.
vate Im Going L Wout Cise 5 wore Years

( ae: ef ler Certiar things «7h
© Cauld) Mate that Mach, Mee
a y Wive L USD dowad DT
sonh Cred hi that. ZL Dowt. Undeestaw0 Ue.
sod Im by. FE:vancial Kui +t have Mote (ct
| chm + Ndwe, te Mike f, What Paros.

 

 

 
 

      

 

  
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 3 of 9 PagelD: 509

(3)

Does putliog AGS mill Tadjemet TL CAot

ol Me to . fast Avr ©. pasipéor With tat Aver

Hate jugAy ¥e40.. The Stiess OL ths is
Ki iach fue — Weydering Now Tm going

 

  

 

ft erke Care OF IM One VercOlel + 1b year ok
ne? Scie ( Pleedls Kicl > Theres ers to. Be.
IR More Keasomate( ts J te baadle ther. _

Ad Gide Me A Fiwe Lc4nd (fay Ras
Put we ow the Street. FT have No other

 

 

oo Marked DW
AND €Oyvears old Whes o

  

ve We College Degree
, Qaiva tu ire

Me ALO Pay We (Yall Pre.
fake Care of my Debts

 

  

7 AS To the SECS Clann that T reve.
a a fed the Amount OF _Disgoremedt
TL dich From Day ove LT Was +e only

OMe Despite Gettiog Steele that bost
a Wopey “Because T 4s Abt act Of that .
re 47? AED Wak A oli tfeeeut Agevda Tux
— , Deyradg Persovetly Aujrtucw $ Ont they Weve
a Sell ine it to me. My MHorwey at Toloct

. | US MAS Ht [vf6o food is Cumweutly Leckey
So it. T Did Love acy tds hy T Wave ~

Na Eueds to Pay ct

   
 

 

   

 

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 4 of 9 PagelD: 510

(4)

7 c laim 2 ¥6 by. Sec. oe

L Squawdeced O€ MW "a the Yao
Ld Takeo Wy the [kelly group. Aud
‘Le to , ALD The. Stc Fousd) No. Fecord

We MOUr ay wouey Auyuine ce (Because

Tho

boty Frvaucia! Slate inet dees Presoot wy
Dlmo)e. Ei uaecial Coodition AoW Cao
{We decumer*tep t “The. OAH. Reasod herve. .
_ “A viome. FE ‘ YUce Ss. As Her. is. Fos the Siw Pk.
4 Gi Ect that LT used YS mouths - trey. use
| 29 months Bue the Ceaser L dicl tet.
WAS, DecAuse tt Wes base on +he.
a ey Requested « The Botte lwe
J as thes Lue hed to Doviow Movey
| Every. Wmowth No matter He much _
| Due (maéedle ¢£ LT didit Bocrow Movex —
LD BCouldut make Bees Meet. Ne _

 

 

SN.

 

 

 

 

 

  

 

 

 

   

    

ffoccome, WAS. dered. UP aaa NUL

Uaot Lon people. be pi 2g Nn me. Lo ey ;
“be ov the Street. L MAke We where
eA eurbac h fo - Male - the (4 Jul L wow,
ave Lo make. Poe texto pay The SEC
ot ny De b+5 + Clues Dre Continued fo
Cat my by eee By Rvotha Fie Rod

S4, j/ | Have to r bovvow WME Y Fo Live

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 5 of 9 PagelD: 511

(S}

tr Wave Cut my Expenses fron 19, Wo
te 13,900. (Se. Ee erpes The. SEC +nikes
7 Beet Wy. Repen S>.. bein Ng Bxthravas ack Wort
Zz cut ther Grows LG whe pa ae Seo .
tp IGK Bed Mos to (7 900. The Mercedes
the lecp. ow ft ($0 WAS. Bot befere his
 Sherted Actually Leased Aon these was
Ne Uidy te get Rid of i4 Withowt St au
OD Wwiesy Mow ey 00, T AUD have coq to Pay
(Ay wy. Se Whe bea se WAS UP DT turref
on at. $ 7 AVD We Eviend. Why evs he. Dea lersh,
Ke Soleb ot Fo my Is othe, because LT haclro
—  Credi- Ao D- Kuce. OL price taking
nh S00 OFF Voy | payest. fhe. lease was Zee
ew Soo « T. owly Ake 2K OA. it, The. .
i ffowae five. fasts. [aetty. Stacnerd fos Fhe.
_.. BveA (£ By nwo means A Nece howse T have
te Live th ere 10. that thew So M/ Spec) |
_. Weeds. Daus hte» toe Atteed t “Beettite OF MY,
bacle L. aot dp. Avy. nel ow house Wort’,
DP deat live. BvtftraiasaAy LZ. doot tage |
/ i Do Baythia, for yy Sele PU Mewey 6s
Mk Dew a Necessities AND My kids THI [so
on Wave. eo One. yew old” L tan ke cAre of, The
SEC Wauts | Me te flay Hherq hut doesut wack
We te Sx IA Movey ty Mate st Thug h wy
— busivess. L Cuvee tly CAut dy HAF avd
thats Why MW Lhane has doped wayok.

 

   

 

 

 

  

   
Case

| “tao be Bepelciiet mee 7
| 3Se fb. IS0 AM My Gel Gieod legal Gert
Austy of 1500 Ben IH ww CeAus Wat

p:l4-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 6 of 9 PagelD: 512

(of

Bvledain ¥ / Leon

   

7
f

4 Atos betawre B. Gack Paying ther.
4 At fAR. Wove . Of MY Epp]

Sen, Ree

 

f LHeuse. Bic ~Ts wedi tar 2k-childeare F300

a

- Wwich ‘wcludes €30e Lao Cht (6 Se PRert

 

1600 Cars 650. Seviphs ¢ COpsys IT hee
| Alutos} 17K Tust iO theses TE nave _
ute PAY x. 1. dowt. Keew. phe Tost dd.

_ ave. te BDocven Wowey +o Crise (where

 

the SEC thiwks Tim goiwg te be Abie

fo Cut to Pay them. TL Tes beat

_ then by. S 2004 Ao Dd Sti Wave to boer STOW
 Waronrre

 

¥ ro. Live Ax

 

 

QO thay, Betting. more

| dethedelt to do. Takact T Canweh bore

 

| “ped worker, fol
| Why lve Wack |

Get phe the mo wer tT. Wace be

acne ion eames tof pmnnene nin
+

From. ye Father Asywruore AS my Step.

  
 

Ay flor psd: SOOKE LAG hive keMuAase he_ tert
 Marrey Aud Sto a-t dell hee eo

 

 

 

CAME

L dowt have Lhe. Morey, tes. Spread On.
Cstort pice te Hhets
MDA 2 oy eer U. td fo -

eee So Ever ©£ LT Coulel cut

   

Si ce WM.

 

LSI Mowe TC Couldeak bopause. TL have Ad
/ Lucome + Would Awe to bovran to | Day SBC
Ae Mokody Will Lauol M2. Mowey for Hat

With NO Tame

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 7 of 9 PagelD: 513°
(7
wo Even if DL Could Tay then 30k Rr yearn |
FAKE me (eb years Te. jrvy the 5B mill tery

oo Whut Awd T Would Ware to Mate (Once t/

a fe tat te do tut puo. that Avesot /vchae
pe othe 8m LT Owe People Hct.

ce they Wwact (Qack BerlloseA A Coupe OF a
Vote cs, 1 WIM ve thal T gax te > EC
cs Frio + cme Aboe L C40 Verify the, |
oo WAY t these. Wore... Wack. they. Ada —
— Hive “+ Jo me AWD SAY. Keep it- Te.

Get Bugged iy Someone’ Everywter bait

 

 

 
 

  
 

 

page TL Doot See why (+ mattersthatthe Pevsow

TSEC TT are 699K fo Marcle Spvill becaase of _
 Respee me he Si tt dots (4+ Back Ke eib4 D

The SECS Clacn 41at+ TD bewvosed Crom vy
Faber Ag sing} My TDherw ace ts false.
LE Mever. S4icd Hat 448 the (ebles Blam
LL Sard he Whrted T+ b4eh, FL doh |
Co Get troy Farag Wheos he Presses pay Step
—  Wotker Gels rf ALC Me T dowt ger

wy thisg Evo My Mother Ex ther AS we.

Are on Fhe Outs Awd ZF tole them thar
BE He Dedblers Rea Pup ry Step mothe

Wats 14 Back Ol S90K The Ouly
“Pyuhecvrbate EL Pectevel WAS Yok. Fan Sepfather

 

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 8 of 9 PagelD: 514

| Cobh Sloe t.. LI lout. Live i. Ae Eka cat

hotse i+ Moma for His Area Rebably |
Ow the Caer Brod Acteally Heey

| ordering
| bow ov A Nrescedles that TL lewed Sefore

Ths (§. StAcded +. haol (22. w47/ to. Get Cut
From Ursder ALD 1S 64 years Old X~
Tr oly Qee CS /ts Cheaper tu keep ther
Pe Come Up Woot Césk ADT Nave re
Ned + Woy Boother Ques it » My credit
1S. ‘Des troye the SEc nas Seen thete The
| a ANS. Liawe. {reople.. Wa ey - Wank Bail
a back. ft Cw Re vew Ge ed +. L ros
Ag atwbt Wry Te heintace zr “eee porhe |

LD didut Uatheoeha te my “Lwcome TT .
i To + Averaged it Oe+ Ole 43 woth inten),

Of. Hye. LE WivathsAhey USE ¢. MY Ertue |

. FLU Ag CS Not GQuArervteed| AS Of March
ee A OF. This yed~ Jo Deke DT hae tucf very
Ce Fle. Preto PLD wy Ab. hky te. boro
- bes Alysost. Drieol UP «TLE or lool Yhe
ee AYO Coal tok R%, FET would —
rig} TC

 

 

 
 

 

 

   

 

 

 

 

. + OF Wwrobe, Lo
© Shouldut Nave. ye. Sig veel the Deol Recauce
| Phew. Were. Main Hrgs hab Were Corwcaleds
Hod T heel vo vierten Of dovg Tug

| : Used oY Tee Melly Gaps M Ae pod Mn beey

  

econo

a ot .

 
Case 2:14-cv-02827-SRC-CLW Document 51 Filed 08/08/19 Page 9 of 9 PagelD: 515
AS Eve Said ET have 228 Ay of +eolat
to Mf NAME, Mo, ASSES of Ax&®Y kad,
Od (wnecr tawce , ery Ly +Lle Tucrwnre eyed |
_ Borvew: “4. has. Driel ap, 2 clout have.

a ft. Cob lege. olegree te have J22 OPVRIT Slee om
. Me (Fi ple health Pieblem | Back, head H Bloc

 

 

 

i Press Shoulders KAceS, Spray VaScealay

4e jt Dove. Gor ff Audit Wate) _
tt HE FES CH It go. get Huong h Aday exo
Tv owe bG will Ow: Fop Of What the.
“See OS ts © LT reve. pootlheas, doles Heo.
_ Lmocome +0. Os. that much Oe the Ak Ny
, Te do. Sp. + pe away I Kearwwed AD
| dowk See. why | Pilseg a Move A056
O04 Peudlteer fs Gory ie hel A

| | Bspecrally thers TL Car peves pee A
af bet If Dass Make - Ls SAV EASING. Ly Abus

do tape Cave Of. Woy | Gaby Special.

    

  

  

 

 

 

 

Nees lei) ¢ my 0 health A peobles
Thad header Wy Ake t dy to Whe
: VADOer) “There YLAJ | !

iL L thwkr Loe pore. tle Dail
wa the Chade Dw fu pleco. wilh RD
- fiche, LDL Tat Wart. fe set. fey take
Care OF my Jods ¢ Lue dub lhry Life
Moe. OF this lt) More With the mes

      

  
